             Case 1:18-cv-00681-RJL Document 127 Filed 01/22/20 Page 1 of 9



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                            Case No. 1:18-cv-00681-RJL
                                                       Honorable Richard J. Leon
Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH
AMERICA FIRST MEDIA,
Defendants.




DEFENDANTS’ OPPOSITION TO MOTION TO DEEM CERTAIN FACTS ADMITTED
 AND CROSS-MOTION TO WITHDRAW AND AMEND ANY ASNWERS DEEMED
                           ADMITTED




                                   EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                                   QUAINTON LAW, PLLC
                                   1001 Avenue of the Americas, 11th Floor
                                   New York, New York 10018
                                   Telephone: (212) 813-8389
                                   Attorneys for Defendants Edward Butowsky and Matthew
                                   Couch
         Case 1:18-cv-00681-RJL Document 127 Filed 01/22/20 Page 2 of 9



                                        INTRODUCTION
       Like many of Plaintiff’s motions, the present motion is unnecessary and designed to keep

Defendants on the defensive so as to distract from their ability to devote their resources to

substantive litigation. At issue here are a very limited number of responses to a second set of

Requests for Admissions directed at Defendants, the bulk of which consist of items admitted and

thus obviously inappropriate for a motion. There remain a handful of responses that Plaintiff

knows are or will be contradicted by Defendants’ deposition testimony or are otherwise unsuited

to the clear-cut yes/no answers appropriate for requests for admissions. To the extent any such

responses were provided outside the time required for response, Defendants respectfully cross-

move the Court to exercise its discretion and permit any deemed admissions to be withdrawn and

amended as set forth herein.

                                  FACTUAL BACKGROUND

       Plaintiff served his First Request for Admissions on Defendant Matthew Couch (the

“Couch First RFA’s”) and on Defendant Edward Butowsky (the “Butowsky First RFA’s”) on

October 18, 2019. Declaration of Eden P. Quainton, dated January 22, 2020 (the “Quainton

Decl.”) at ¶ 2. On November 18, 2019, Defendants provided their responses and objected on a

variety of grounds, including that discovery was ongoing, that the requests were improper and

that they were not capable of being admitted or denied as drafted. Id. at ¶ 3. Following the

service of Defendants’ responses to the First RFA’s the parties met and conferred telephonically

on November 23, 2019. Id. at ¶ 4, Ex. 1. During their conference, Plaintiff’s counsel noted

Defendants’ objections and indicated that Plaintiff would either restate or withdraw certain

objections in light of Defendants’ responses. Id. at ¶ 5. Plaintiff served his Second Request for

Admissions on Defendant Matthew Couch (the “Couch Second RFA’s”) and on Defendant

Edward Butowsky (the “Butowsky Second RFA’s”) on November 27, 2019. Id. at ¶ 6.

                                                 1
         Case 1:18-cv-00681-RJL Document 127 Filed 01/22/20 Page 3 of 9



Defendants then worked diligently to meet the deadlines agreed to following the November 23,

2019 meet and confer conference. Id. at ¶ 7. On December 12 2019, Plaintiff took the

deposition of Matthew Couch. Id. at ¶ 8. On December 23, 2019, Defendants’ counsel informed

Plaintiff that, for a variety of reasons beyond Mr. Butowsky’s control, it would be impossible for

him to complete his production by December 23, 2019 but that Mr. Butowsky was working as

diligently as possible to complete the production. Id. at ¶ 10. Defendants’ counsel continued to

work on the production of documents and other matters, including preparing a Motion for an

Extension of Discovery based on, among other things, Mr. Butowsky’s medical condition, which

remained extremely serious and interfered with Mr. Butowsky’s ability to meet his obligations.

Id. at ¶ 12; Dkt. 97; Dkt. 97-9. With the press of business, Mr. Butowsky’s condition and the

holidays, responses to Plaintiff’s Second RFA’s were not returned by December 27, 2019.

Quainton Decl. at ¶ 13. On January 6, 2020, Plaintiff’s counsel informed counsel for Defendants

that he would be moving to deem certain facts admitted. Id. at ¶ 14. Defendants’ counsel stated

that this would be unnecessary because a great many of the requests were admitted and that the

remainder could not be responded to because they were contradicted given or were otherwise

improper. Id. In addition, immediately after raising these objections, Defendant’s counsel

conferred with Mr. Couch and returned the Responses of Matthew Couch to the Second Couch

RFA’s on January 8, 2020 (the “Couch Second RFA Responses”). Quainton Decl. at ¶ 17.

Defendants’ counsel was unable to discuss the RFA’s with Mr. Butowsky, who was taken to the

emergency room and then to the intensive care unit after his temperature rose to 107 degrees. Id.

at ¶ 19. On January 22, 2020, Mr. Butowsky was readmitted to the emergency room after severe

post-surgical hemorrhaging. Id. at ¶ 20. Before he was readmitted, counsel had an opportunity

to discuss the responses to the Requests for Admissions with Mr. Butowsky (the “Butowsky

Second RFA Responses”), which were returned today. Id. at ¶ 21. The Couch Second RFA
                                                2
         Case 1:18-cv-00681-RJL Document 127 Filed 01/22/20 Page 4 of 9



Responses are set forth on Exhibit 7 to the Quainton Decl. and the Butowsky Second RFA

Responses are set forth of Exhibit 8 thereto.


                                       LEGAL ANALYSIS

       A central purpose of the discovery device of Requests for Admissions under Rule 36(a) is

to narrow the scope of issues to be litigated and to thereby expedite the litigation process. See,

e.g., Rabil v. Swafford, 128 F.R.D. 1 (D.D.C.1989); Equal Employment Opportunity Comm'n v.

Baby Products Co., 89 F.R.D. 129, 130 (E.D.Mich.1981). Although this is an important function,

the Court should not “construe it to subsume the judicial function contained in Rule 52(a) to

weigh and evaluate testimony.” Kendrick v. Sullivan, No. CIV. A. 83-3175(CRR), 1992 WL

119125, at *3 (D.D.C. May 15, 1992).

       Moreover, while Rule 36 Requests for Admissions are to be responded to within 30 days,

the “rule also provides for a safety valve to ensure the action is resolved on the merits while

assuring each party that justified reliance on an admission ... will not operate to his

prejudice.” Baker v. Potter, 212 F.R.D. 8, 11 (D.D.C. 2002). Under Rule 36(b), “the court may

permit withdrawal or amendment [of an admission] if it would promote the presentation of the

merits of the action and if the court is not persuaded that it would prejudice the requesting party

in maintaining or defending the action on the merits.” If, as here, a party seeks to respond to a

request for admissions after the thirty-day time period, the court treats such request as a motion

to withdraw or amend admissions and analyzes it under the two-pronged test of rule

36(b). Baker, 212 F.R.D. at 12.

       Here, Plaintiff’s Second Requests for Admissions directed at Mr. Couch consist of 13

requests, 9 of which are admitted. Ex. 7. Plaintiff’s Second Requests for Admissions directed

at Mr. Butowsky consist of 19 requests, all but 14 of which are admitted, 9 of which without any

                                                  3
         Case 1:18-cv-00681-RJL Document 127 Filed 01/22/20 Page 5 of 9



qualifications whatsoever. The four responses at issue for Mr. Couch are responses to the

following questions

               RFA 64: Admit that You do not know whether Aaron Rich was involved
               in transmitting the DNC Emails to WikiLeaks.

               RFA 65: Admit that You do not know whether Aaron Rich received
               money from Wikileaks in exchange for the DNC Emails.

               RFA 66: Admit that You do not know whether Aaron Rich has been
               interviewed by law enforcement in connection with Seth Rich’s murder.

               RFA 67: Admit that You believe that Edward Butowsky misled You
               about Aaron Rich’s alleged involvement in transmitting the DNC Emails
               to Wikileaks.

The first two requests raise a question about the nature of knowledge and are totally

inappropriate for a request for admissions, which are designed to elicit clear-cut responses on

factual questions so as to narrow the issues for trial. Harris v. Koenig, 271 F.R.D. 356, 372

(D.D.C. 2010)(The purpose of requests for admissions is “to narrow the scope of issues to be

litigated and to thereby expedite the litigation process). Moreover, these questions are asking

whether Mr. Couch affirmatively has a negative state of knowledge, i.e., that he affirmatively

does not know particular facts. Mr. Couch obviously denies this request, and, to the extent

Plaintiff can overcome his heavy burden of proving the falsity any of Mr. Couch’s statements, he

will then be able to attempt to prove that Mr. Couch should have known certain facts were not

true. But Mr. Couch categorically denies the request that he knows certain things not to be true.

RFA 66 is simply factually incorrect and Mr. Couch cannot admit it. To the extent any

admission would result from the delay in responding to the request, Mr. Couch respectfully

moves the court to permit him to amend the response to reflect the correct response noted above.

Finally, RFA 67 is flatly contradicted by Mr. Couch’s sworn deposition testimony. See e.g., Ex.

2, 33:22-23, 36:5-11; 50:19-21. This is a perfect example of an instance in which Rule 36

                                                 4
         Case 1:18-cv-00681-RJL Document 127 Filed 01/22/20 Page 6 of 9



should not subsume the judicial function contained in Rule 52(a) to weigh and evaluate

testimony.” Kendrick v. Sullivan, 1992 WL 119125, at *3. The only remaining admissions are

RFA 68, which Mr. Couch seeks to admit subject to the factual reservation that advertising

revenue on websites such as the DC Patriot is included, and RFA 70, that seeks to specify that

the total amount of money donated by Mr. Butowsky was $1,000. Both these responses serve

the core purpose of Rule 36 by providing clear factual responses on matters that are not disputed

and thus both promoting the presentation of the merits and narrowing the issues for trial.

Moreover, in assessing the handful of matters that are not cleanly admitted, it is evident there is

no possible prejudice to Plaintiff, either because the responses are helpful in narrowing issues or

because they relate to matters that have been tested in deposition and can be further tested at

trial. No useful purpose would be served by forcing Mr. Couch to be stuck with responses that

he knows to be false, inaccurate or incomplete.

       As to Mr. Butowsky may of the same considerations apply. Mr. Butowsky seeks to deny

RFA 69, 70 and 71 that ask him to state affirmatively he does not know something to be true.

This he obviously is not willing to admit to. RFA 72 ask him to deny a fact he knows to be true

and is thus wholly improper.    It has likewise been widely reported that the FBI has inspected

Seth’s laptop, as attested to by two separate independent sources, the FBI source quoted by Sy

Hersh and the FBI source quoted by Malia Zimmerman.         Quainton Decl. at ¶ 24. Certainly, it

would be absurd of Mr. Butowsky to deny the existence of the FBI report, which presupposes he

has affirmative knowledge of its non-existence—which is most definitely not true. In responses

to RFA 67 and 68, Mr. Butowsky seeks to clarify that Joel told him, “I know what my boys did,”

even if he did not explicitly name Aaron. A flat admission would be false and misleading and

will be contradicted by what Mr. Butowsky’s deposition testimony. It would serve no useful

purpose to attempt to “box in” Mr. Butowsky to an answer he knows to be misleading. To the
                                                  5
         Case 1:18-cv-00681-RJL Document 127 Filed 01/22/20 Page 7 of 9



extent his response is late, this would be a perfect opportunity to permit him to withdraw the

deemed admission and amend his response as indicated. In his response to RFA 74, Mr.

Butowsky seeks to clarify that he does not know the precise date when the FBI examined Seth’s

laptop to avoid any confusion with his previous answer that he does know, based on his sources,

that the FBI examined Seth’s laptop. Finally, RFA 79 seeks to have him admit that he used his

professional email to disseminate information relating to Seth Rich. While it is always possible

that a stray email would make its way into a professional email, subject to the caveat in the

general objections that discovery is still ongoing, Mr. Butowsky is denying this request. The

remainder of the requests are flatly admitted.

       There can be no prejudice to Plaintiff, since he will have every opportunity to test Mr.

Butowsky’s recollection and credibility during his deposition, and the presentation of the merits

will be promoted by permitting Mr. Butowsky to amend deemed admissions that do not

correspond to his actual responses. Mr. Butowsky submits that the interests of justice will best

be served by proceeding in this fashion, rather than forcing him to be “stuck” with unamended

responses that would only lead to a pointless game of “gotcha” during his deposition.

                                                 CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court deny Plaintiff’s

request to deem the facts identified above admitted and, to the extent any responses were

submitted outside the 30 day time for response, to permit Defendants to amend their responses as

served on Plaintiff and as set forth on Exhibit 7 and 8 to the Quainton Decl. submitted together

herewith.

Dated January 22, 2020

                                     /s/ Eden Quainton___________________
                                     EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                                     QUAINTON LAW, PLLC
                                                  6
Case 1:18-cv-00681-RJL Document 127 Filed 01/22/20 Page 8 of 9



                     1001 Avenue of the Americas, 11th Floor
                     New York, New York 10018
                     Telephone: (212) 813-8389
                     E-mail: equainton@gmail.com
                     Attorneys for Defendants Edward Butowsky and
                     Matthew Couch




                               7
         Case 1:18-cv-00681-RJL Document 127 Filed 01/22/20 Page 9 of 9



                               CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on January 8, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Plaintiff

Aaron Rich.



                               QUAINTON LAW, PLLC

                               /s/ Eden Quainton___________________
                               EDEN P. QUAINTON, ESQ.
                               1001 Avenue of the Americas, 11th Floor
                               New York, New York 10018
                               Telephone: (212) 813-8389
                               E-mail: equainton@gmail.com
                               Attorneys for Defendants Edward Butowsky and Matthew Couch




                                               8
